Citation Nr: 0210877	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-13 094	)	DATE
	)
	
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected low back disorder, degenerative disc disease, 
lumbosacral spine, currently evaluated as 40 percent 
disabling. 

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had periodic active duty for training from August 
1975 to March 1995 including from September 14 to 25, 1992.

The veteran brought an appeal to the Board of Veterans 
Appeals (the Board) from rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, MS, in 
March 1999 in which service connection was granted for a low 
back disorder and a 10 percent rating was assigned.  An 
increased rating was denied by the Board in November 1999; 
that was the only issue then perfected and on appeal.  

The Board parenthetically noted that the veteran had 
expressed disagreement with the date from which the grant of 
service connection had been assigned but that further action 
was required by both the RO and the veteran to perfect an 
appeal thereon.  A Statement of the Case (SOC) was later 
issued by the RO on the earlier effective date issue and the 
veteran filed a VA Form 9, a new Substantive Appeal, thereon.   

With regard to the current appeal before the Board, in July 
2000, the RO increased the rating for the veteran's low back 
disability from 10 to 40 percent and denied entitlement to a 
total rating based on individual unemployability, and the 
veteran appealed.  

At that time, service connection was also in effect for 
residuals, scar removal, ganglion cyst of the right wrist for 
which a 10 percent rating was assigned; and fracture of the 
5th metatarsal of the right foot, for which a noncompensable 
rating was assigned.  These ratings have since remained at 
that level.

In the past, other issues have been before and finally 
decided by the Board to include entitlement to service 
connection for various disabilities in 1991; and service 
connection for a low back disorder which was remanded by the 
Board in August 1997 and October 1998.  This issue was 
resolved by RO action to grant the benefit.  

As noted above, the veteran has also since raised a number of 
issues including entitlement to an earlier effective date for 
the grant of service connection for his back disability, and 
entitlement to service connection for a variety of other 
disabilities.  Any final appellate resolution of these other 
issues is not addressed by the Board in this decision.

However, during the course of the herein considered appeal, 
in a rating action in January 2002, the RO granted service 
connection for a psychiatric disability characterized as mood 
disorder with depressive features secondary to service-
connected low back disability, and assigned a 10 percent 
rating for that disability.  That issue is not currently on 
appeal, and will not be addressed herein.  However, as noted 
below, it nonetheless has some collateral impact on the 
decision herein.

In May 2002, after the veteran submitted foreclosure 
documentation, the most recent of a series of veteran's 
motions to advance the case on the docket was approved by a 
Board Deputy Vice Chairman.  

The veteran has withdrawn his request for a personal hearing 
before a Member of the Board at the RO.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.

2.  The veteran is reasonably shown, more often than not, to 
have pronounced limitation of back movements in most planes 
with lumbar intervertebral disc syndrome and radiation into 
his lower limbs, demonstrated muscle spasms and hypertrophy, 
acute and chronic, relatively unremitting severe pain, and 
little intermittent relief.

3.  The veteran has a high school education, and worked 
sporadically in the early 1990's as a truck driver; he has 
not worked gainfully in some time other than in a marginal 
job watching children with the Job Corps.

4.  The evidence of record supports the finding that the 
veteran's service-connected disabilities, predominantly his 
low back and psychiatric disorders, now render him unable to 
obtain or retain substantial employment.



CONCLUSIONS OF LAW

1.  The veteran meets the criteria for a 60 percent 
disability rating for his lower back disorder.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.66, 4.71a, 
Diagnostic Code 5293 (2001).

2.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  

The Board concludes that the discussions in the decisions, 
statement of the case (SOC), and the letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claim for entitlement to an increased 
rating for a lower back disorder and a total rating based on 
individual unemployability, and complied with the VA's 
notification requirements.  The RO supplied the veteran with 
the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  And for the reasons stated above, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate that claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).


II. Factual Background

Extensive prior clinical records and examinations reports are 
in the file for comparative purposes.

On VA orthopedic evaluation in March 1999, the veteran 
reported that he was not working but had done several odd 
jobs.  The last time he had worked was in the Job Corps 
watching children for a month.  Most of his time on active 
duty had been as a supply sergeant during which time he did 
heavy lifting and transferred equipment from trucks.  In 
addition to ongoing back pain, for which he took pain 
medication and used moist heat, he had numbness in his neck 
and both hands along with tingling.  There was some 
positional scoliosis.  Range of motion was flexion to 60 
degrees, extension to 30 degrees without pain; lateral 
flexion was 30 degrees bilaterally with pain in the opposite 
quadratus lumborum muscles.  X-rays showed minimal scoliosis 
at lower thoracic and upper lumbar spine areas.  

On VA examination relating to the veteran's right foot in 
January 2000, the veteran reported that he had worked in 
several jobs and recently as a truck driver until September 
1999.  He had sustained a work-related injury which had 
aggravated his back problems.  He was also having problems 
using his right foot in driving the truck, especially on 
pushing gas or brake pedals.  He also had ankle pain and 
stiffness on bad weather.  He took medication for his low 
back pain which he described on a scale of 1 to 10 as being 
as a general level of 6, and 3-4 on the day of the 
examination.  Examination showed some tenderness at the 5th 
metatarsal along with the old scar, all felt to be due to the 
inservice injury.

In response to inquiry as to VA vocational rehabilitation 
programs, the veteran submitted information to the effect 
that he had worked for Capital Wholesale Lighting as a truck 
driver, delivering lumber, for $6.00 per hour.

Outpatient clinic records show that later in September 1999, 
the veteran was seen for tenderness in his back and lumbar 
spasm.   

A report is of record from Dr. BS of Mississippi Spine Clinic 
who evaluated the veteran in February 2000.  A review of 
Magnetic Resonance Imaging (MRI) from VA assessments in 
September 1999 showed degenerative disc changes at L-4/L-5.  
The veteran had some lumbar tenderness but specific 
neurological evaluations were negative.

On a VA Form 21-8940 submitted by the veteran in July 2000, 
he described various jobs he had had since December 1998, 
primarily as a truck driver, for which he had had training in 
1994; and ranging in length from a day or two to a month [or 
in one case, three months during which time he had time off 
for illness].  He reported that he had completed high school, 
and since he became disabled for work, he had tried to go to 
school only.  He later submitted a release form from the 
employer for which he worked the longest in any of these 
briefs periods.  Additional employer records were not 
obtained.

On VA examination in July 2000, the veteran reported that he 
was being followed as an outpatient for possible neurosurgery 
for his back secondary to his degenerative disc disease with 
stenosis of the spinal cord.  Complaints included severe low 
back pain radiating into both legs with muscle spasms of the 
back.  He was unable to take pain medications of certain 
nature due to stomach conditions, and was being managed by 
the VA pain clinic for those problems.  He walked with a 
stoop and assisted himself in sitting as well as rising from 
the chair with both arms.  Straight leg raising was positive 
bilaterally.  Reflexes were 2+ bilaterally.  He could not 
squat secondary to severe pain in the back.  He could stand 
on his toes only with assistance using both hands for 
balance.  There was no other sensory loss in the lower 
extremities.  

Range of motion was flexion to 20 degrees, extension of 15 
degrees with lateral flexion to the right of 20 degrees and 
to the left of 10 degrees.  The veteran had rotation of 10 
degrees bilaterally.  There was evidence of muscle spasm with 
paraspinous muscles of the lower back.  Diagnosis was 
degenerative disk disease of the lumbosacral spine with 
spinal stenosis.  He was to be seen by the surgical unit the 
following month for determinations as to possible surgical 
intervention.

Ongoing outpatient reports show recurrent pain regimens and 
difficulties with stomach complaints.  In August 2000, he 
reported having pain down his leg and some radiation problems 
into his arms from neck arthritis.  He was having recurrent 
episodes of depression and had many suicidal thoughts but no 
related plan.  Clinical reports filed at about that same time 
showed that he had not been able to go back to work due to 
back pain and discomfort, and consequently his finances were 
becoming a real problem.

One undated clinical notation apparently from late 2000 was 
that the veteran had had ongoing chronic back pain and 
arthritis and major depression as a result.  There had been 
serious financial problems including pending foreclosure, and 
he had had suicidal thoughts several weeks before.  His 
Global Assessment of Functioning (GAF) was 60.  He was given 
new medications.

A MRI of the lumbar spine by VA in October 2000, which was 
done to evaluate lower extremity radiculopathy complaints, 
showed degenerative changes at L-4/L-5 with slight diminution 
of disk space height and decreased signal intensity of the 
disk.  There was mild posterior and left lateral bulging of 
the disk.  There was also lateral recess stenosis at L-5 
caused by the bulging disc and mild hypertrophic change of 
the apophyseal joints.  There was hypertrophic change of the 
apophyseal joints at L-5/S-1 and the foramina appeared 
slightly narrowed bilaterally.  There was also slight 
narrowing of the left S-1 lateral recess due to the 
hypertrophic changes of the apophyseal joint.

VA clinical reports from 2001 show that he was initially seen 
for mental health complaints.  In March and April 2001 he 
reported that he had night sweats and nausea and was 
depressed and had contemplated suicide.  In May 2001, he 
reported that he had been recently turned down for the 6th 
time by Social Security and had contemplated suicide.  He had 
been having financial problems for 4-6 years.  Diagnosis was 
major depression.  

Outpatient records also show ongoing care for back pain due 
to degenerative joint disease including medications and 
acupuncture and electrical stimulation.  Reports from 
numerous visits show pain levels ranging from an occasional 
4/5 to more frequent 7/8 out of 10.  He was still not 
working.

Treatment records show recurrent visits for pain management.  
On a mental health evaluation in August 2001, the veteran 
reported that he was not doing well at all.  He had started 
to come in for care several weeks earlier but had had no one 
to watch his home.  He described himself as overwhelmed and 
depressed, was sleeping poorly and had fair appetite.  He was 
encouraged to use medications for depression.  Diagnosis was 
major depression; GAF was 60.  He was told to return promptly 
if he had continuing or increased mental health problems.

On a visit in November 2001, the veteran was noted to have 
peptic ulcer disease as well as chronic back pain and 
arthritis.  He had continued bouts of depression and fleeting 
thoughts of suicide due to chronic pain and financial 
difficulties.  He was having to put his home on the market 
because he was behind on mortgage payments.  Major depression 
was diagnosed.  GAF was 50.

On VA orthopedic examination in December 2001, the veteran 
was noted to have received acupuncture treatment for his back 
pain every 2-3 weeks for the past 5 months; he took muscle 
relaxants and had been told to exercise but was unable to do 
so due to the continuous back pain.  On examination, his pain 
was most often at level 8 out of 10, and was a 6 the day of 
the examination.  The first few days after acupuncture the 
pain would be at about 6.  The pain radiated into both 
lowered extremities, and was like a spasm.  He was somewhat 
sedentary.  He complained of low back pain on squatting and 
standing on one foot at a time.  No paraspinal tenderness was 
found on examination.  

On examination, spinous processes were prominent.  The left 
side of the paraspinal muscles appeared to be somewhat 
hypertrophied but without tenderness.  Range of motion in the 
lumbosacral spine was 40 degrees of flexion with complaints 
of moderate to severe pain; extension was to 20 degrees with 
complaints of severe pain.  Lateral flexion to the left was 
20 degrees and 10 degrees to the right; rotation to the left 
was 20 degrees and to the right 15 degrees with complaints of 
severe pain.  Straight leg raising was negative while sitting 
and while supine. 

The veteran complained of severe lower back pain to the right 
side with moderate lower back pain on the left side at 70 
degrees of elevation actively and 80 degrees of elevation 
passively.  While sensory function was intact to pinprick, he 
had some patchy dull areas throughout the body.  Deep tendon 
reflexes were 2+ and symmetrical in the extremities.  MRI 
reports and X-rays showed degenerative disc changes and 
degenerative joint changes, along with multilevel disc 
disease at L-4/L5 and L-5/S-1.

On VA psychiatric evaluation in December 2001, an extensive 
history was recorded.  He described his situation as his 
"back pulling him down" so he could not work or help himself.  
He said his medications helped him relax but made him feel 
drugged.  He was continuing his acupuncture treatments as 
well as many medications.  He reported that during the night, 
he would be up at 3 because of pains in his leg and back and 
could not get much rest.  It was a depressing thing, he said; 
he did not read and watched television only on occasion.  His 
computer was broken, he no longer attended church, and he was 
too depressed to go to American Legion meetings or otherwise 
get involved.  

On examination, he was cooperative.  His mood was alexithymic 
and affect was restricted and depressed.  He was oriented.  
Insight was poorly developed and judgment was only fair.  
Diagnosis was mood disorder due to degenerative disc disease 
with depressive features.  GAF in the past year was at a high 
of 60 and currently, was 55.  The examiner confirmed that his 
chronic depression stemmed from his physical disability, 
namely his back and more recently, his financial difficulties 
due to the lack of work.

Outpatient clinic reports from 2002 show ongoing complaints 
of chronic pain and depression.  His care included 
acupuncture and medications.  

In early 2002, the veteran was having increasing problems 
with paying his debts including things like the gas bill and 
as a result, he was described as much more agitated.  He was 
particularly upset at being about to lose his house, and 
exhibited anger at those whom he felt were being rude to him.  
He was feeling stressed over his finances and sleeping 
poorly.  Major depression was diagnosed.  GAF was 50.  
Prescriptions were reevaluated and numerous medications 
continued.  Treatment continued for pain in the back and 
knees.  

On another early 2002 visit he had decreased range of back 
motion with pain.  He was also involved in an accident and 
was advised to stop driving while taking the many 
medications.

The veteran was asked by the RO to provide additional data 
from various employers listed above [for the identified short 
periods in 1998-9], and asked to send them the enclosed VA 
Forms 21-4192.  None of the employers returned the forms.  


III. Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. In reviewing the claim for a 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 5292, slight limitation of lumbar 
motion is evaluated as 10 percent disabling.  A higher rating 
of 20 percent is assigned for moderate limitation of lumbar 
motion.  A 40 percent rating is reserved for severe 
limitation of lumbar motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2001).

Under Diagnostic Code 5295, a 40 percent rating is assigned 
for a severe lumbosacral strain where there is listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71(a), Diagnostic Code 5295 (2001).

Under Diagnostic Code 5293, a pronounced case of 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief warrants a maximum of a 60 
percent evaluation.  In the case of severe intervertebral 
disc syndrome with recurring attacks from which there is 
intermittent relief, a 40 percent rating is appropriate. 38 
C.F.R. § 4.71a, Diagnostic Code 5293.

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2001).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2001). 

Marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2001).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2001).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV. Analysis

With regard to the appropriate and most equitable rating for 
the veteran's low back disorder, in evaluating the veteran's 
current degenerative changes and other lumbosacral 
disabilities, the RO has rated him under Code 5293, which is 
probably the most accurate.  

Under Diagnostic Code 5293, a 60 percent rating is warranted 
when there is a pronounced case of intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and little intermittent 
relief.  A 40 percent rating is warranted when there is 
severe intervertebral disc syndrome with recurring attacks 
from which there is intermittent relief.  

In the veteran's case, his ongoing and extensive clinical 
reports show X-ray evidence of significant disc disease, 
ongoing demonstrated muscle spasms on a periodic basis with 
evidence of muscle hypertrophy.  And on repeated occasions, 
the veteran had complained of radiation of symptoms into his 
lower extremities.  The veteran's pain is severe even when 
taking considerable medication, and he has pain on even the 
most limited of reported motions.  

While the veteran does not always exhibit such a pronounced 
case of intervertebral disc syndrome as to warrant the 60 
percent rating, more often than not he does exhibit most of 
such symptoms.  The Board finds that he more nearly 
approximates the criteria for the 60 rating than the 40 
percent, and resolving all doubt in his favor, the 60 percent 
rating is reasonably warranted.

With regard to the TDIU issue, from the outset, the Board 
would note that the veteran has recently been granted service 
connection for his psychiatric impairment described as a mood 
disorder with depressed state secondary to his service-
connected back disability.  He has been seen on an ongoing 
basis by VA clinics for medication albeit he has still 
considered suicide.  His repeated GAF scores in the recent 
past have ranged from 50 and 55 to a high of 60.  
Nonetheless, a 10 percent rating is currently assigned for 
the psychiatric disorder.  

While it may be argued that this may or may not be 
appropriate, that issue is not before the Board.  More 
importantly, it is unnecessary to dwell thereon either in an 
effort to properly rate the low back disability and/or to 
equitably access the other service-connected disabilities in 
concert with the mental health impairment as they relate to 
the veteran's ability to work.

In this case, the veteran's service-connected disabilities 
include degenerative disc disease of the lumbar spine, now 
evaluated as 60 percent disabling; mood disorder with 
depression, rated as 10 percent disabling; residuals, scar 
removal, ganglion cyst of the right wrist for which a 10 
percent rating was assigned; and fracture of the 5th 
metatarsal of the right foot, for which a noncompensable 
rating was assigned.

This aggregate evaluation meets the initial criteria for 
schedular consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a) (2001), and the question thus becomes whether these 
disabilities, in and of themselves, preclude the veteran from 
securing or following a substantially gainful occupation.

In this regard, the Board has considered the veteran's 
educational and employment background.  He has some most 
recent experience as a truck driver, for which he received 
specialized training in the early 1990's.  However, even when 
he tried to work in the 1990's, he could not hold any one 
driving job for more than a couple of months at a time, at 
longest, which probably constituted predominantly marginal 
employment.  And since then, his only job was tending 
children for a month in a Job Corps program, also tantamount 
to marginal employement.  Thus, the Board concludes that he 
had not really been gainfully employed for some time.  

It is true that the veteran has some currently nonservice-
connected problems which cause him to be less industrially 
adaptable.  However, there is solidly abundant evidence that 
his back and psychiatric problems alone, plus the other less 
serious service-connected right wrist and metatarsal 
problems, are primarily responsible for his current lack of 
work, and ultimately, his inability to obtain or retain 
substantially gainful employment.  

Given this evidence, and after resolving all doubt in the 
veteran's favor, the Board is satisfied that his service-
connected disabilities render him unable to obtain or 
maintain substantially gainful employment.  As such, the 
criteria for entitlement to TDIU have been met.  See 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).


ORDER

A 60 percent initial evaluation for degenerative disc disease 
of the lumbar spine is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

